Title: Pennsylvania Assembly: Reply to the Governor, 15 May 1754
From: Pennsylvania Assembly
To: 


The Pennsylvania Assembly had adjourned twice, on March 9 and again on April 13, without taking action to assist Virginia in the defense of the upper Ohio Valley against the French advance (see above, pp. 229 n, 258). The day after the Assembly met again on May 6, Governor Hamilton informed them of the surrender of the Virginia fort at the forks of the Ohio on April 17 (see above, p. 273) and laid before them the papers concerning this and other developments of the crisis. Thereupon the representatives again took up their proposed measure for an issue of bills of credit and a grant of money for the King’s use. Once more a series of votes was taken on how much to appropriate. A grant of £20,000 was defeated 8 to 24; then £15,000 lost by 10 to 22; but £10,000 squeaked through by a bare majority of 17 to 15. Franklin voted in the affirmative each time. The bill as finally passed by the House, May 10, provided for an issue of £20,000 in bills of credit, £10,000 of the total for the King’s use and the rest to replace torn and ragged bills of former issues still current. To provide a sinking fund, which the governor had insisted on earlier, the bill extended the Excise Act for a term of ten years.
Hamilton returned the bill with proposed amendments on May 15; the most important of these would reduce the extension of the Excise Act to four years on the grounds that there would be no need for a longer extension “or for burdening the People unnecessarily with a Tax that possibly may not be wanted.” The House unanimously rejected this proposed amendment and appointed a committee of ten, including Franklin, to prepare a reply, which was read, adopted, and signed the same day.

This paper led to a vigorous controversy. The governor insisted on the right to exercise his judgment on money bills, being “invested with one Half of the Legislative Powers” of the province, and he refused to be bound by any actions of his predecessors. The Assembly adopted a long series of resolutions, declaring among other things “That the Right of Judging and Determining, not only of the Sum necessary to be raised for any publick Service, but of the Time and Manner of raising it, and Term for paying it, is solely in the Representatives of the People; and that the Governors of this Province have not, nor ever had, nor can have, any Right to interfere therein, under Pretence of rectifying Mistakes, easing the People, or any other Pretence whatever.” Neither disputant was willing to give way on this constitutional issue, and the Assembly adjourned for three months, May 18, without making any appropriation for the emergency.
 
May it please the Governor,
[May 15, 1754]
The House are not inclined to enter into any Dispute with the Governor on the Subject of his proposed Amendments to the Money-Bill; as the Representatives of the People have an undoubted Right to judge, and determine, not only of the Sum to be raised for the Use of the Crown, but of the Manner of raising it.
The Governor, in his Message of the Nineteenth of February, was pleased to tell us, “That if the House should be of Opinion that there will be a Necessity to strike a farther Sum in Bills of Credit, to defray the Charges of raising Supplies for his Majesty’s Service in this Time of imminent Danger, and would create a proper Fund or Funds, for sinking the same in a few Years, he would concur with us in passing a Law for that Purpose, thinking himself sufficiently warranted so to do in Cases of real Emergency.”
On this Assurance the House have prepared a Bill, and presented it to the Governor, to strike the Sum of Ten Thousand Pounds, to give the same to the King’s Use, and to sink it by an Extension of the Excise Act for a farther Term of ten Years. The Governor will be pleased to consider, that his Predecessor, to whom the mentioned Instruction was given, did afterwards pass an Act of the same Kind, extending the Excise Act ten Years (now near expired) for a Grant of Five Thousand Pounds only; and we never heard that he incurred the Royal Displeasure for so doing. As the Sum we grant is double, we had no Expectation that our proposing the same Term would have been deemed extravagant. The Governor thinks four Years sufficient; but as the Representatives are best acquainted with the Circumstances of the People, and must themselves, as a Part of the People, bear a Share of all Burthens laid upon them, it seems not reasonable to suppose they will lay such Burthens unnecessarily. They now offer Ten Thousand Pounds to the Crown, and propose a Manner of raising it, that they judge most easy and convenient for the People they represent: And if the Governor thinks fit to refuse it, meerly from an Opinion that a shorter Term for sinking the Bills would be more easy for the People, we cannot but suppose, that since the Messages in which he so warmly recommended this Affair to us, he has, on farther Advices, or better Consideration, changed his Sentiments of the Importance of the present Occasion for Supplies, and doth not now think the Danger so imminent, or the Emergency so great or so real, as he then apprehended it to be.
We therefore beg Leave to acquaint the Governor, that if this Amendment regarding the Term is insisted on, it is needless to consider the other relating to Commissioners, for the Bill cannot pass this House.
